DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Upon RCE Non-Final Office Action, Applicant provided amendment to the independent claims 1, 6 & 11 including;
-"a master control terminal device inside the autonomous driving vehicle, a standby terminal device inside the autonomous driving vehicle and distinct from and coupled to the master control terminal device by a bus, an electronic controller in communication with the master control terminal device and with the standby terminal device,”.  
- “the standby terminal device including a controller configured to periodically send  over the bus a heartbeat signal and/or communication data to the master control terminal device to determine whether the master control terminal device fails based on a response or lack of response of the master control terminal device to the heartbeat signal and/or feedback of the master control terminal device to the communication data, and in response to determining a failure of the master control terminal device, acquire data collected by the standby sensor,       
- ”analyze the data to generate a standby control instruction; and 
- the electronic controller being configured to execute the control instruction received from the master control terminal device to control the autonomous driving vehicle when the master control terminal device does not fail, and to execute, alternatively, the standby control instruction received from the standby terminal device when the master control device fails.

Further prosecution of the argued and amended claim elements revealed that the argued citations may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1 , 6 & 11 and dependent claims 2-5, 7-10, & 12-15 limitations

Some of additional closest prior art found on PE2E search which all are fail to disclose above limitations;
Green; Charles A. et al.	US 20140139341 A1	SYSTEM AND METHOD FOR AUTO-CORRECTING AN AUTONOMOUS DRIVING SYSTEM
Remarks: Discloses  a master control terminal device , however fails to disclose amended claim elements as cited on step 1, above.

Gudat; Adam J. et al.	US 5646845 A	System and method for controlling an autonomously navigated vehicle
Remarks: Discloses  control of the autonomous driving vehicle, however fails to disclose amended claim elements as cited on step 1, above.

HATANO K	US 20170233004 A1	Vehicle control device has a path generating unit that generates a target path used by a vehicle and a controller that controls steering of the vehicle, where an output unit outputs an operation reaction force against an operation device
Remarks: Discloses radar, camera, and the standby sensors, 20however fails to disclose amended claim elements as cited on step 1, above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 7-10, filed on 03/26/2021, with respect to independent claims 1, 6 & 11, have been fully considered and is persuasive. The rejection of independent claims 1, 6 & 11 have been withdrawn. 

As a result, claims 1-15 are allowed;
a. Claims 1, 6 & 11, are allowed independent claims.
b. Claims 2-5 are allowed due to dependencies to the allowed claim 1.
b. Claims 7-10 are allowed due to dependencies to the allowed claim 6.
b. Claims 12-15 are allowed due to dependencies to the allowed claim 11.

Invention Drawings: 

    PNG
    media_image1.png
    746
    565
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    876
    671
    media_image2.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665